 

EXHIBIT 10.1

[tpg26.jpg]



 

# 507 3100 Dundee Road Northbrook, IL 60062

 

September 19, 2014

 

PRIVATE AND CONFIDENTIAL

HAND-DELIVERED

 

Mr. Blair Vago

C/O Ivanhoe Energy Ecuador

Quito, Ecuador

 

Dear Blair,

 

Ivanhoe Energy Inc. considers retaining your expertise as important to the
achievement of the company corporate objectives and the ongoing success of
critical projects currently being undertaken by the organization.

 

Position

We are pleased to offer you a promotion to the position of Acting Vice
President, Finance & Chief Financial Officer for Ivanhoe Energy Inc. Your
employment will be based in the Chicago Illinois area and you will be
repatriated from Quito, Ecuador to the USA to execute your new duties and
responsibilities.

 

Base Compensation

In addition to your current base compensation of $ 174,632 you will receive an
uplift of $ 75,368 (paid semi-monthly) which will increased your overall base
compensation to $ 250,000 per annum. The change in compensation will be
effective October 16, 2014.

 

The Company confirms the continuation of your current employment on the same
terms and conditions as presently provided under your existing employment
agreement which includes any annual awards for incentive compensation.

 

During the period of Acting Vice President Finance & CFO your total compensation
will be managed at Grade Level C which will entitle you to variable pay targets
for bonus consideration at 35% of base pay and an annual long term incentive
target of 120% of base pay. Any allotment of incentive pay will be paid out in a
combination of stock options and RSU awards.

 

 

 



 

Long Term Incentive

Subject to Board approval, and in recognition of your new duties and
responsibilities, you will receive a one time grant of incentive stock options
exercisable to purchase up to a total of 100,000 common shares of the Company
pursuant to the Company’s Employees’ and Directors’ Equity Incentive Plan (the
“Plan”) at a price per common share determined in accordance with the terms of
the Plan. The Employee’s incentive stock options will vest and become
exercisable in accordance with the following schedule:

 

(a)Options in respect of an initial 25,000 common shares will become exercisable
as of the 1st anniversary of the Commencement Date;

(b)Options in respect of an additional 75,000 common shares will become
exercisable as to 25,000 common shares on the second through the fourth
anniversaries of the Commencement Date and;

(c)Subject to earlier termination pursuant to the terms of the Plan, any of the
Employee’s incentive stock options remaining unexercised as of the seventh (7th)
anniversary of the Commencement Date will expire and cease to be exercisable.

 

I am extremely pleased with your contribution to date and your commitment to
Ivanhoe Energy Inc. I look forward to continuing to rely on your expertise as we
advance the company.

 

Sincerely,

 

IVANHOE ENERGY INC.

 

/s/ Carlos A. Cabrera   Carlos A. Cabrera   Executive Chairman  

 

ACCEPTED ON AND AGREE TO, this 19th day of September, 2014

 

/s/ Blair Vago   Blair Vago       Cc   SVP Human Resources  

 

 

 

